DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raffi Gostanian, Reg. No. 42595 on 7/18/2022. 
The application has been amended as follows: 
Claims 16-25 are cancelled.
Claim 6 is currently amended.

6. (Currently amended) A computer implemented method comprising:
receiving a resource request from a client;
identifying a unique blockchain-based uniform resource identifier (BURI) comprising information about chaincode used by a blockchain peer to access a mutable notification board that is stored within a blockchain ledger of the blockchain peer;
determining a version of the chaincode of the blockchain peer at a time the BURI was created based on a chaincode identifier and a time value stored within the BURI;
re-instantiating the version of the chaincode and executing the resource request based on the re-instantiated version of the chaincode to generate a result; and
transmitting the result to the client.

Response to Amendment
Claims 1-15 are pending in this application.
Claim rejections 35 U.S.C. 112(b) claims 1-15 are withdrawn.
Claim rejections 35 U.S.C. 103 claims 1-15 are withdrawn.
Claims 1-15 are allowed in this Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest found prior art is Mchale at el. (US 20190236605 A1) teaches that authorizing a product's return using blockchain security systems. When a product is being returned, a notification is sent to the blockchain security system. The system can receive customer information, retrieve a blockchain or blockchains associated with the customer. Likewise, the system may obtain information about the product being returned (serial numbers, product type, etc.) and retrieve a blockchain or blockchains associated with that product information (see abstract). However, the cited prior art does not appear to teach identifying a unique blockchain-based uniform resource identifier (BURI) comprising information about chaincode used by a blockchain peer to access a mutable notification board that is stored within a blockchain ledger of the blockchain peer as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

July 19, 2022